                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA


 JARED TUIA,

                      Plaintiff(s),                  Case No. 3:19-cv-00326-HRH

        vs.
                                                  ORDER RE MOTION TO DISMISS
 MUNICIPALITY OF ANCHORAGE, et al.,

                      Defendant(s).



              This matter having recently come before this Court,

              IT IS ORDERED that a motion pursuant to Fed. R. Civ. P. 12(b) is

discouraged if the defect can be cured by filing an amended pleading. Therefore, the

parties must meet and confer prior to the filing of a motion to dismiss to determine whether

it can be avoided.    Consequently, motions to dismiss must be accompanied by a

certification indicating that the parties have conferred to determine whether an

amendment could cure a deficient pleading, and have been unable to agree that the

pleading is curable by a permissible amendment. Motions to dismiss that do not contain

the required certification are subject to being stricken on the Court’s motion.

              IT IS FURTHER ORDERED that Plaintiff(s) serve a copy of this Order upon

any Defendant(s) that has not yet appeared and file notice of such service.

              DATED this 8th day of January, 2020.


                                                   /s/ H. RUSSEL HOLLAND
                                               UNITED STATES DISTRICT JUDGE




         Case 3:19-cv-00326-HRH Document 8 Filed 01/08/20 Page 1 of 1
